Citation Nr: 0631708	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for glaucoma, right 
eye.  

3.  Entitlement to service connection for glaucoma, left 
eye.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1979 to December 
2001.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Jurisdiction subsequently shifted to the St. 
Petersburg, Florida, RO.  

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), additional evidentiary 
development is necessary.  Particularly, the veteran should 
undergo further VA examination, and relevant records as 
identified below should be added to the record prior to 
adjudication.  

Pursuant to his March 2002 application for compensation, the 
veteran asserted that he suffered from chronic low back 
pain, and that in-service testing had shown high intraocular 
pressure in both eyes.  

The veteran's service medical records contain an August 1990 
record of medical care where he complained of pain in the 
lower right part of his back, and in June 1996 he had a 
follow-up concerning his thoracolumbar spine with an 
assessment of right SI (sacroiliac) dysfunction.  In terms 
of his eyes, a June 2001 consultation noted that the veteran 
had a history of increased intraocular pressure (24 each 
eye), and he needed an ophthalmology evaluation for aviation 
duties.  

The veteran underwent VA examinations in February and March 
2002.  The former addressed the veteran's low back 
complaints, and the latter assessed the veteran's contention 
regarding glaucoma, which produced an impression of primary 
open-angle glaucoma suspect.  It does not appear, however, 
that either examiner reviewed the claims file.  

At his hearing, the veteran testified that he had recently 
undergone a MRI, and the doctor told him that the findings 
showed that his back problems had developed over a long 
period of time.  The veteran also asserted that he had to 
have his eyes checked four times a year.  Additionally, the 
veteran submitted an August 2005 MRI report from OMI, 
Medical Imaging, Orange Park, which found desiccation and 
narrowing of discs at multiple levels of the lumbar spine; 
the referring physician was identified as Barbara 
Cruikshank, M.D., and her records should be obtained.

Further, a review of the record indicates that the veteran 
had identified an eye doctor, Dr. Ewing-Chow, and provided 
an address on a July 2003 VA Form 21-4142.  The Buffalo RO 
noted on the form that it was not HIPAA compliant and it had 
been returned to the veteran-thus, the RO apparently did not 
attempt to obtain these records.  The claims file, however, 
does not contain a letter informing the veteran of how he 
could have corrected the situation.  Regardless, since 
jurisdiction has shifted from New York (where HIPAA 
compliance concerns apparently may have been an issue) to 
Florida, the RO should now obtain Dr. Ewing-Chow's records.  

Additionally, it appears that the RO sought the veteran's 
service medical records from 1979 to 2001.  A September 2004 
statement of the case (for a different claim not currently 
on appeal), however, referred to service medical records 
from 1983 to 2001.  The RO should ensure that medical 
records from all periods of service are added to the claims 
file.  

Finally, as noted above, the VA examinations of record do 
not provide enough information to make a decision in this 
case, and thus, the veteran should undergo further 
assessment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran where he 
has received recent treatment for eye and 
back problems, and attempt to obtain any 
such properly identified records.  In 
addition, the RO should attempt to obtain 
records from Dr. Ewing-Chow (referenced in 
a VA Form 21-4142 already of record), Dr. 
Barbara Cruikshank, and any outstanding 
diagnostic information from OMI Medical 
Imaging, Orange Park.

2.  The RO should confirm that it obtained 
all of the veteran's service medical 
records from 1979 onward.  

3.  The veteran should be scheduled for VA 
orthopedic and ophthalmology examinations.  
Each respective examiner should review the 
veteran's claims file (including all 
additional records obtained pursuant to 
this remand) in order to (1) clarify the 
nature of any current low back disorder, 
and opine whether it is at least as likely 
as not that a current low back disability 
is etiologically related to military 
service; and (2) clarify the nature of any 
current bilateral eye disorder, including 
glaucoma, and opine whether it is at least 
as likely as not that right and left eye 
disorders, including glaucoma, are 
etiologically related to military service.  
The examiner should offer a rationale in 
support of any ultimate conclusions.  

4.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
a low back disorder, and glaucoma, both 
eyes.  If the determination of these 
claims remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



